Citation Nr: 0108174	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-04 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for a history of a 
fracture of the right knee, currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1940 to 
September 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  The RO granted 
entitlement to a compensable evaluation of 30 percent for 
history of fracture of the right knee effective from July 21, 
1999.


FINDING OF FACT

The veteran's right knee disability is principally manifested 
by persistent knee pain with arthritis, marked limitation of 
motion appreciable instability or loose motion and weakness 
requiring a knee brace; collectively the manifestations have 
resulted in pronounced functional impairment.


CONCLUSION OF LAW

The criteria for an increased evaluation of 40 percent for a 
history of a fracture of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Company Morning Reports for the months of March and April 
1945 show the veteran was hospitalized for a fracture of the 
right knee sustained as the result of a jeep accident.

A July 1986 VA medical examination of the veteran concluded 
in a diagnosis of internal derangement of the right knee with 
degenerative arthritis and subpatellar chondromalacia with 
probable lateral meniscal tear with moderate symptomatology.

The RO in 1986 granted service connection for a right knee 
disability.  The disability was rated as history of right 
knee fracture and noncompensable (0 percent) under Diagnostic 
Code 5257.  

An October 1990 VA medical examination of the veteran 
concluded in a pertinent diagnosis of internal derangement of 
the right knee with probable lateral meniscal tear with 
probable early osteoarthritis with minimal to moderate 
symptomatology.  A radiographic study of the right knee 
disclosed normal articular cartilage space without evidence 
of degenerative or inflammatory arthritis.

The RO in February 1991 continued the 0 percent rating for a 
history of a fracture of the right knee under Diagnostic Code 
5257.  

The veteran's claim for increase was received on July 21, 
1999.  His representative wrote that he was in constant pain 
and unable to walk or bend his knee very far or climb stairs.

On file is a July 1999 medical statement from a private 
physician noting that the veteran had to keep the right leg 
locked at the knee and he walked with a stiff-legged gait.  
The right knee locked with pivoting on the right leg and the 
right leg reportedly gave out about once a week.  He would 
fall without support.  The physician said that pain was 
present at all times and kept him awake.  

The veteran could not have surgery because of severe heart 
disease and other medication precluded the use of most 
nonsteroid antiinflammatory medications.  It was reported 
that x-ray showed moderate joint space narrowing.  The 
physician reported an examination found diffuse tenderness 
without erythema or effusion, and medial collateral ligament 
and medial joint space tenderness with manipulation.  The 
impression was post-traumatic degenerative right knee with 
probable medial meniscus tear.  The physician opined there 
was a -75 percent disability of the right knee. 

An official special orthopedic examination of the veteran for 
VA compensation purposes was conducted in August 1999.  The 
veteran said that since the previous rating he had more right 
knee pain, locking and instability.  He noted the activities 
that he could not perform because of the right knee pain and 
fear of falling.  He reported that he was retired.  He said 
he experienced numerous symptoms that he described as pain 
and aching all the time, and inability to walk excessively or 
push, pull or go upstairs.  He said that "horrible" flare-
ups that could not be alleviated occurred daily from extended 
use, walking, pushing, pulling and climbing.  He stated that 
daily functions could not be performed because of an 
inability to carry out these maneuvers.  The medication he 
was taking did not work.

The examiner reported weakness with pain, abnormal movement 
and decreased range of motion with sluggishness.  Flexion was 
to 50 degrees with pain at 0 degrees, and movement against 
gravity and strong resistance at 0 degrees.  Active extension 
was 5 degrees and at 5 degrees with pain, with movement 
against gravity and strong resistance at 0 degrees.  The 
examiner reported that extensions were all 0 and that the 
drawer test and McMurray's test were within normal limits.  

In summary, the examiner stated that range of motion was 
affected by pain, weakness and lack of endurance of which 
pain had the major effect.  The disability slowed the veteran 
down from the standpoint of daily activity because he could 
not climb stairs, push, pull, garden or do the laundry.  He 
wore a knee brace to decrease the pain and swelling, and hold 
the knee in place.  He had abnormal weight bearing signs, 
abnormal gait, and inability to stand for long periods of 
time.  The right knee showed weakness.  The diagnosis was 
right knee fracture with residual pain and decreased range of 
motion.

The RO in September 1999 considered the two medical reports 
and granted a 30 percent rating under Diagnostic Codes 5299-
5262 for history of fracture, right knee.  The veteran 
disagreed, arguing that the disability rating should be 40 
percent because he was in constant pain and wore a knee 
brace, the knee was very loose, and that without the brace he 
would fall down often.  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2000), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by 
analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  See VAOPGCPREC 23-97; see also 
VAOPGCPREC 9-98.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5257.


Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  38 C.F.R. § 4.71a; Diagnostic Code 5258.

Limitation of flexion of the leg to 15°shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  38 C.F.R. § 4.71a; 
Diagnostic Code 5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion of 140 degrees and extension of 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis of the knee extremely unfavorable, in flexion at an 
angle of 45° or more shall be rated 60 percent.  In flexion 
between 20° and 45° shall be rated 50 percent.  In flexion 
between 10° and 20° shall be rated 40 percent.  Favorable 
angle in full extension, or in slight flexion between 0 and 
10° shall be rated 30 percent.  38 C.F.R. § 4.71a; Diagnostic 
Code 5256.

A 40 percent rating is provided for impairment of the tibia 
and fibula, nonunion, with loose motion, requiring brace.  
Malunion with marked knee or ankle disability shall be rated 
30 percent, with moderate knee or ankle disability, 20 
percent, and with slight knee or ankle disability, 10 
percent.  38 C.F.R. § 4.71a; Diagnostic Code 5262.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding contrary to the 
provisions of 38 C.F.R. § 4.14.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there s an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).


Analysis

Initially, the Board has not overlooked the potential 
application of the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), but finds the record is adequate for a determination 
in the matter at issue.  

The veteran has been advised of the evidence of record which 
formed the basis of the RO's granted of compensation 
benefits.  Neither he nor his representative have indicated 
at any stage in this appeal that there are other professional 
treatment records outstanding that could support the claim.  

For example, the claim for increase did not mention any 
treatment, and the RO letter in July 1999 had asked for 
evidence of treatment.  The medical statement furnished in 
response to a RO development letter did not indicate any 
ongoing or prior treatment in addition to a singular 
examination.  The VA examiner referred to a recent cardiology 
evaluation but nothing regarding the right knee other than 
referred to a recent "EKG of the knee" that was abnormal.  
However later in the report the examiner referred to x-rays 
that the veteran did not submit.  In any event recent x-ray 
findings were reported by another physician.  

Thus, the Board finds that the record is adequate for an 
informed determination.  The Board is satisfied that all 
relevant facts have been properly developed to the extent 
possible and that no further duty to assist exists with 
respect to the claim.  The veteran has received a 
comprehensive evaluation in connection with the claim and 
another report has been submitted.  The RO obtained a 
comprehensive examination that permits an evaluation of the 
extent of functional loss as discussed in DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  It was the holding in Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996), that functional loss due to 
pain will be rated at the same level as the functional loss 
where motion is impeded.

The veteran's right knee disability was previously rated in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which assess basically the level of 
orthopedic disturbance from subluxation or lateral 
instability as primary rating criteria for the incremental 
ratings from 10 to 30 percent.  The veteran has since been 
rated under Diagnostic Code 5262 and been provided the 
essential rating criteria. The Board finds this rating scheme 
appropriate for the veteran's disability in view of the 
diagnosis for the knee and symptomatology.  38 C.F.R. 
§§ 4.20, 4.21.  




There is evidence of instability, limitation of motion and 
arthritis that requires an application of limitation of 
motion criteria.  However, the rating scheme implicitly 
considers these factors for the incremental ratings from 10 
to 40 percent.

The Board observes that the RO assigned a 30 percent 
evaluation based upon recent examinations that did report 
appreciable limitation of motion significantly less than the 
norm when it is compared to the standardized description of 
knee motion in the rating schedule.  There was most recently 
noted again the added manifestation of instability that the 
VA examiner acknowledged was a factor in the need for a knee 
brace. 

Applying this information to the rating schedule criteria 
leads the Board to conclude that an increased evaluation is 
warranted for the right knee.  The symptoms, overall, do 
appear to more closely approximate a level of impairment 
greater than contemplated in a schedular evaluation of 30 
percent under Diagnostic Code 5262.  

The rating scheme for the disability at issue does not 
require a mechanical application of the schedular criteria, 
and here applying the rating schedule liberally results in a 
greater evaluation recognizing an appreciably symptomatic 
right knee characterized by painful motion that is 
significantly limited and instability or lose motion 
requiring a knee brace. 

The objective examination findings clearly support a 
conclusion that the veteran's disorder is productive of a 
significant disability.  The Board observes that overall the 
right knee has manifested pain, weakness and limitation of 
motion.  Arthritis is clearly shown now and was suspected by 
the VA examiner in 1990.  The RO in its statement of the case 
of record has recognized the presence of degenerative changes 
in the knee and appears to have conceded service connection 
therefor as part and parcel of the veteran's overall service-
connected disability.




The recent examinations have clearly addressed the veteran's 
complaints and reported objective manifestations likely 
related to the disability.  The Board observes that in 
previous rating decisions the RO assigned and continued a 0 
percent evaluation solely under Diagnostic Code 5257 that 
assesses principally recurrent subluxation or lateral 
instability.  The Board notes that arthritis has been 
included as a component of the disability that would require 
consideration of limitation of motion criteria under 
Diagnostic Codes 5260 and 5261 and the rating factors in 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The rating scheme chosen by the RO takes on additional 
significance in view of a recently issued precedent opinion 
of the VA General Counsel that authorizes multiple ratings 
for a disability where there is additional disability 
currently existing characterized by different manifestations.  
VAOPGCPREC 23-97.  See also VAOPGCPREC 9-98.  The Board is 
bound by precedent opinions of the VA General Counsel.  
38 U.S.C.A. § 7104(c).  

The facts of this case do not appear to require the 
assignment of multiple ratings, as it is implicit that the 
disability rating scheme under Diagnostic Code 5262 
reasonably contemplates consideration of instability and 
limitation of motion.  38 C.F.R. § 4.14.  The current rating 
should account for the demonstrable functional impairment 
shown that would be compensable under the specific rating 
criteria for limitation of motion.  The most recent 
examinations found limitation of motion and instability or 
loose motion and need for a knee brace to stabilize the knee, 
which corresponds to a 40 percent rating under Diagnostic 
Code 5262 by analogy.  This rating would reasonably account 
for functional impairment with exacerbations.  

The Board interprets the VA examiner's characterization of 
the disability as a quantification of the overall level of 
disability taking into account impairment that may coincide 
with flare-ups.  

Thus, the preexisting 30 percent rating under Diagnostic Code 
5262 is superceded with a 40 percent rating based upon the 
application of 38 C.F.R. § 4.40, 4.45 and 4.59 and Diagnostic 
Codes 5101, 5010 and 5262.  It is sufficient to say that the 
VA examiner and the private examiner have found a 
significantly limiting disability from the standpoint of 
weakness, instability of the knee joint and limitation of 
motion.

In view of the foregoing discussion, the Board concludes that 
the evidentiary record supports a grant of entitlement to an 
increased evaluation of not more than 40 percent for a right 
knee disability with application of all pertinent governing 
criteria.  As noted above, the 40 percent evaluation is the 
maximum schedular evaluation assignable under Diagnostic Code 
5262.  The veteran has not had a knee replacement, and the 
reported limitation of motion at this time would not support 
a higher evaluation.  He does not have ankylosis, and 
instability is factored into the 40 percent rating.  Further, 
the veteran and his representative have argued for the 40 
percent evaluation.

Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In this case the RO has provided and discussed the provision 
and determined such criteria had not been met for the purpose 
of referral of the veteran's case to the Director or Under 
Secretary for review.  Thus there is no prejudice by a ruling 
on this phase of the claim for increase.  VAOPGCPREC 6-96.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash, 8 
Vet. App. at 227.  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board will note that the right knee disability not been shown 
to markedly interfere with employment, or to have required 
frequent inpatient care.  In this regard, when he filed his 
claim, he told a VA examiner he was a retired farmer and 
heavy equipment operator.  Also, there is no record of any 
recent inpatient care, muchless on a frequent basis.  Having 
reviewed the record with the extraschedular mandates in mind, 
the Board finds no basis for further action on this question.


ORDER

Entitlement to an increased rating of 40 percent for a 
history of a fracture of the right knee is granted, subject 
to the regulations governing the payment of monetary awards.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

